I concur in affirming the order of his Honor, Judge De Vore, dismissing the petition for mandamus, upon the following grounds:
With the exception of his holding that the State Highway Commission is authorized to construct highways over the streets of certain towns, I think that the decree of Judge De Vore is based upon the proper ground. Section 3056, Vol. 3, Code of 1922, authorizes the commission to maintain such streets in certain towns as it may have adopted into the State Highway System, with the consent of the municipal authorities. It does not authorize the commission to construct such streets, nor is there any right of condemnation given to it within such towns. It only gives this power outside of municipalities, where it can and must be done in the name of the county.
The circuit judge correctly held:
"The jurisdiction of County Commissioners does not extend to territory within the limits of incorporated towns."
It follows, therefore, that neither the State Highway Commission nor the County Commissioners had the right or power to open a new street or road within the town, and, in the language of the decree:
"So if the County Commissioners, by their agents, entered upon lands within the corporate limits of the town and appropriated private property for the use of a highway, they were acting without authority and are trespassers."
It may be an interesting question under the case of Webberv. Jonesville, 94 S.C. 189, 77 S.E., 857, whether or not the board of County Commissioners have laid themselves personally liable for such trespass; as to this question I express no opinion. I feel very sure, however, that in this proceeding it should not be adjudicated, as the opinion of Mr. Justice Fraser very clearly intimates, if not decides, *Page 298 
that the county must respond in damages upon the ground that "the land taken was appropriated for the use of a public road in Lexington County." I do not so understand the situation.